DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/433,265, filed on June 6th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The disclosure is objected to because of the following informality: Paragraph [0018] states the server including a "control module". According to Fig. 2, the AGV includes a control module and the server includes a control unit. It is recommended to amend paragraph [0018] to state the server including a "control unit" to be consistent with Fig. 2.
Claim Objections
Claims 7 and 16 are objected to because of the following informalities: 
Claim 7, line 20, states the server comprising a "control module". According to Fig. 2, the AGV comprises a control module and the server comprises a control unit. It is recommended to amend claim 7 to state the server comprising a "control unit" to be consistent with Fig. 2.
Claim 16, line 4, should read “abnormal node” instead of “abnormal mode”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“node recognition module” in claim 2
b.	“wireless communication module” in claim 2
c.	“driving module” in claims 2-5
d.	“control module” in claims 2 and 5
e.	“communication unit” in claims 7
f.	“path setting unit” in claims 7-10 and 12-14
g.	“monitoring unit” in claim 7
h.	“control module” in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for the modules and units in paragraph [0042] and Fig. 2. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chulwoo (KR 20180063865 A and Chulwoo hereinafter).
Regarding Claim 1
Chulwoo teaches an automated guided vehicle control system comprising (see Fig.1; [0001]. Hereinafter, referenced figures and paragraphs correspond the machine translated document mailed out with this office action, titled "KR_20180063865_A"):
an automated guided vehicle (AGV) configured to transport parts by moving along a guide line designed on a floor of a factory (see Figs. 1-8; [0002]); and
a server configured to (see display 114; [0045]):
display a guide line map of the factory on a screen through an AGV path setting user interface (UI) (see Fig. 5, display 114 and route setting screen 400; [0045] and [0060]; see also Fig. 7, path editing screen 700; [0074]);
set a transport path of the AGV depending on a node selection present in the guide line and AGV motion information based on a link direction between neighboring nodes included in the transport path (see Fig. 5; [0059]-[0062]; see also [0030]-[0034]); and
transmit, to the AGV, the set transport path and motion information through a wireless relay (see [0048] and [0114]).
Regarding Claim 15
Chulwoo teaches an AGV control method of a server that is configured to control an automated guided vehicle (AGV) operated in a factory (see Fig.1; [0001]-[0002]) comprising:
a) displaying a guide line map of the factory on a screen through an AGV path setting user interface (UI) when a task for supplying parts is allocated and setting a transport path by receiving respective nodes corresponding to a starting point, an intermediate point, and an end point of a specified AGV (see Figs. 5 and 9, display 114 and route setting screen 400; [0038] and [0059]-[0060]; see also Fig. 7, path editing screen 700; [0074]);
b) setting AGV motion information based on a link direction between neighboring nodes included in the transport path (see Fig. 5; [0059]-[0062]; see also [0030]-[0034]);
c) making the set transport path and motion information as a database (DB) and storing the transport path and the motion information in the DB (see [0046]-[0047]; [0059]-[0083] and [0087]) and transmitting the stored transport path and the motion information to the AGV through a wireless communication (see [0048] and [0114]); and
d) comparing, when a node identifier (ID) recognized during an operation is received from the AGV (see Fig. 1, node detection unit 111; [0042]), the received node ID with the transport path of the AGV and monitoring occurrence of an abnormal node depending on whether the received node ID matches the transport path (see [0101] and [0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chulwoo as applied to claim 1 above, and further in view of Kobayashi (US 20190361461 A1 and Kobayashi hereinafter).
Regarding Claim 2
Chulwoo teaches the automated guided vehicle control system of claim 1 (as discussed above in claim 1), wherein the AGV further comprises:
a node recognition module configured to recognize a node identity (ID) (see Fig. 1, node detection unit 111; [0031], [0042] and [0099]-[0101]),
a wireless communication module configured to transmit the node ID to the server through the wireless relay and receive the transport path reset in the server (see Fig. 1, communication unit 117; [0048]),
a driving module configured to generate a traveling driving force by operating a motor with a battery (see Fig. 1, driving unit 112; [0043]),
a memory configured to store at least one transport path set in the server (see Fig. 1, storage unit 116; [0046]-[0047]), and
a control module configured to control the driving module by extracting motion information that matches the recognized node ID (see Fig. 1, controller 115; [0046]).
The limitations requiring “node recognition module” “wireless communication module”, “driving module”, and “control module” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above.
As such, Applicant’s claims are construed to require a generic processor or software (see Applicant’s spec at [0042 “…In addition, the terms “-er”, “-or” and “module” described in the specification mean units for processing at least one function and operation and can be implemented by hardware components or software components and combinations thereof.”]) or equivalent structure for the “modules”.
 Although Chulwoo teaches various examples for detecting node ID's, Chulwoo does not explicitly teach detecting by counting a magnet of an S-pole. That is, Chulwoo is silent regarding recognizing a node identity by counting a magnet of an S-pole installed in the node.
Kobayashi teaches an AGV for following a guide path, comprising a recognition module (see [0011 "...guide sensor 13"]) configured to recognize by counting a magnet of an S-pole installed in the node (see [0011 "...having a first magnetism sensor (for example, the guide sensor 13 described later) which detects a first magnetism (for example, S pole described later), which is one magnetism among S pole and N pole..."])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kobayashi to Chulwoo. It would have been obvious to modify the node recognition module of Chulwoo to recognize a node identity by counting a magnet of an S-pole, as taught by Kobayashi. Kobayashi teaches this technique in order to effectively prevent misdetection at an intersecting location. Further, Chulwoo teaches magnetic tape as a possible option for the guidelines (see [0031]). Application of the known technique taught by Kobayashi to the prior art system taught by Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the AGV system further comprising a node recognition module configured to recognize a node identity (ID) by counting a magnet of an S-pole installed in the node. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Chulwoo (as modified by Kobayashi) teaches the automated guided vehicle control system of claim 2 (as discussed above in claim 2), wherein the driving module is configured to:
Chulwoo further teaches generate the traveling driving force in a progress direction and a speed depending on the motion information set for each node of the transport path (see [0062], [0035] and [0043]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chulwoo (as modified by Kobayashi) as applied to claim 2 above, and further in view of Hutson (US 20150251715 A1 and Hutson hereinafter).
Regarding Claim 4
Chulwoo (as modified by Kobayashi) teaches the automated guided vehicle control system of claim 2 (as discussed above in claim 2), wherein the driving module further comprises:
Chulwoo further teaches a first motor configured to drive a driving wheel in a forward direction or a backward direction (see [0043]).
Modified Chulwoo is silent regarding a second motor configured to rotate the driving wheel and the first motor separated from a vehicle body in a left direction or a right direction for transverse turning.
Hutson teaches a vehicle drive system, comprising a first motor (see [0032 "...first motor 102..."]) configured to drive a driving wheel in a forward direction or a backward direction (see [0032"...Furthermore, the drive gears 110 of the first motor 102 and the third motor 106 rotate the wheels in a forward and/or reverse direction via the drive shaft 116…"]); and
a second motor (see [0032 "…second motor 104..."]) configured to rotate the driving wheel and the first motor separated from a vehicle body in a left direction or a right direction for transverse turning (see [0032"...Moreover, the drive gear of the second motor 104 may rotate the carousel 114. That is, the drive gear 110 of the second motor 104 is specified to drive a carousel gear (not shown) that rotates the carousel 114 right and/or left.…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hutson to modified Chulwoo. It would have been obvious to take the driving module of modified Chulwoo, and further include a second motor for rotating the driving wheel and the first motor separated from the vehicle body in a left or right direction for transverse turning, as taught by Hutson. Hutson teaches this technique in order to improve maneuverability of vehicles. Application of the known technique taught by Hutson to the prior art system taught by modified Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the AGV system, wherein the driving module further comprises a first motor configured to drive a driving wheel in a forward direction or a backward direction; and a second motor configured to rotate the driving wheel and the first motor separated from a vehicle body in a left direction or a right direction for transverse turning. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chulwoo (as modified by Kobayashi) as applied to claim 2 above, and further in view of Suzuki et al. (US 20200333789 A1 and Suzuki hereinafter).
Regarding Claim 5
Chulwoo (as modified by Kobayashi) teaches the automated guided vehicle control system of claim 2 (as discussed above in claim 2), wherein the control module is further configured to:
apply an emergency stop signal to the driving module; when the driving module deviates from the transport path and the guide line is not recognized (see [0099 "...Meanwhile, when the detected node identifier violates the path sequence, exception processing such as emergency stop may be performed…"] and [0101 "..If a node identifier is obtained from a node that cannot be recognized when it is determined by referring to the previous node and/or the next node, the automatic mobile cart 100 may stop in an emergency..."]).
Although Chulwoo teaches stopping the vehicle, Chulwoo does not explicitly teach generating and transmitting a message according to the vehicle stopping. That is, Chulwoo is silent regarding display an alert; generate a stop event message; and transmit, to the server, the generated stop event message.
Suzuki teaches controlling movement of an AGV, wherein the movement control unit it configured to display an alert (see [0174]); generate a stop event message; and transmit, to the server, the generated stop event message (see [0159 "...Furthermore, a notification is issued to a user to notify that the mobile object 11 deviates from the correct running route..."] and [0162 …"The position/orientation determination unit 1115 sends a notification to the mobile object management display unit 132 or the monitoring camera management display unit 142 to notify that the mobile object 11 deviated from the route…"]; Further, the moving object may be stopped when a malfunction occurs, see [0182]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to modified Chulwoo. It would have been obvious to take the control module of modified Chulwoo, and further include instructions to generate and transmit a message according to the vehicle stopping, as taught by Suzuki. Suzuki teaches this technique in order to control the operation such that the deviation of the vehicle from the route is as small as possible. Application of the known technique taught by Suzuki to the prior art system taught by modified Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the AGV system, wherein the control module further comprises displaying an alert; generating a stop event message; and transmitting, to the server, the generated stop event message when the driving module deviates from the transport path and the guide line is not recognized. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 6
Chulwoo (as modified by Kobayashi and Suzuki) teaches the automated guided vehicle control system of claim 5 (as discussed above in claim 5), 
Suzuki further teaches wherein the stop event message comprises event state information, or an event time (see [00159 "...Alternatively, an attempt may be made to return the mobile object 11 to the correct route by using the position/orientation information..."] and [0162 "...In this process, the position at which and the time when the deviation from the route occurs are estimated from the position/orientation information of the mobile object 11…"]).

Claims 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chulwoo as applied to claim 1 above, and further in view of Suzuki.
Regarding Claim 7
Chulwoo teaches the automated guided vehicle control system of claim 1 (as discussed above in claim 1), wherein the server further comprises:
a communication unit (see Fig. 1, communication unit 117) configured to:
transmit the transport path and the motion information set in the AGV (see [0020] and [0099]); and
receive the node ID recognized by the AGV (see [0099]-[0101]);
a path setting unit configured to calculate the transport path and the motion information from a starting point to an end point on the guide line map by using the AGV path setting UI when a task for supplying the parts to the production line is allocated (see Fig. 5, route setting screen 400; [0058]-[0070]; see also Fig. 7, path editing screen 700; [0074]-[0096]);
a monitoring unit configured to store the transport path of the AGV operated in the factory in a database (DB) (see Fig. 1; controller 115 and storage unit 115; [0046]-[0047] and [0087]) and monitor a movement situation based on the node ID received by each AGV (see [0047 ".. the storage unit 116 may store the operation result of the interval operation..."] and [0101]);
a display (see Fig. 5, display 114; [0045]) configured to:
generate a guide line map image and a node layout coordinate system installed in the factory through the AGV path setting UI in graphics and augment (see Fig. 5, display 114 and route setting screen 400; [0060]; see also Fig. 7, path editing screen 700; [0074]); and
display movement and event situations of the AGV tracked by the monitoring unit in the graphics (see [0068] and [0090]), and
a control module (see Fig. 1, controller 115; [0046]) configured to:
generate an event alarm; when an abnormal node is detected such that the node ID does not match the transport path (see [0101] and [0109]).
The limitations requiring “communication unit” “path setting unit”, “monitoring unit”, and “control module” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above.
As such, Applicant’s claims are construed to require a generic processor or software (see Applicant’s spec at [0042 “…In addition, the terms “-er”, “-or” and “module” described in the specification mean units for processing at least one function and operation and can be implemented by hardware components or software components and combinations thereof.”]) or equivalent structure for the “units” and “module”. 
Although Chulwoo teaches stopping the vehicle when an abnormal node is detected, Chulwoo does not explicitly teach alerting an operator. That is, Chulwoo is silent regarding alert the operator when an abnormal node is detected such that the node ID does not match the transport path.
Suzuki teaches controlling movement of an AGV, wherein the movement control unit it configured to generate an event alarm (see [0174]); and alert the operator when the vehicle does not match the transport path (see [0159 "...Furthermore, a notification is issued to a user to notify that the mobile object 11 deviates from the correct running route..."] and [0162 …"The position/orientation determination unit 1115 sends a notification to the mobile object management display unit 132 or the monitoring camera management display unit 142 to notify that the mobile object 11 deviated from the route…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to Chulwoo. It would have been obvious to take the control module of Chulwoo, and further include instructions to alert the operator when an abnormal node is detected such that the node ID does not match the transport path, as taught by Suzuki. Suzuki teaches this technique in order to control the operation such that the deviation of the vehicle from the route is as small as possible. Application of the known technique taught by Suzuki to the prior art system taught by Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results The predictable results include the AGV system, wherein the control module further comprises alerting the operator when an abnormal node is detected such that the node ID does not match the transport path. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Chulwoo (as modified by Suzuki) teaches the automated guided vehicle control system of claim 7 (as discussed above in claim 7), wherein the path setting unit is configured to:
Chulwoo further teaches generate the motion information including a conditional statement-based operation command that is configured to move to a next node by considering an operation state of the AGV depending on previous motion information in each node present in the transport path (see [0010], [0033], [0035], [0064] and [0091]; node operation corresponds to the motion information).
Regarding Claim 11
Chulwoo (as modified by Suzuki) teaches the automated guided vehicle control system of claim 10 (as discussed above in claim 10), wherein the motion information comprises at least one of:
Chulwoo further teaches a start command or a stop command at the starting point or the end point (see [0038] and [0062]-[0063]); a branch operation command of a forward movement or a backward movement (see [0064] and [0088]); a branch operation command of a right branching or a left branching (see [0064] and [0088]);  a speed setting command (see [0066] and [0088]); and an obstacle sensor operating area (see [0099]).
Regarding Claim 12
Chulwoo (as modified by Suzuki) teaches the automated guided vehicle control system of claim 7 (as discussed above in claim 7), wherein the path setting unit is configured to:
Chulwoo further teaches learn the transport path and the motion information set from a predetermined starting point to a predetermined end point through the AGV path setting UI (see [0059]-[0083]); and
store the learned transport path and the motion information as the DB (see Fig 9; [0046]-[0047] and [0087]).
Regarding Claim 13
Chulwoo (as modified by Suzuki) teaches the automated guided vehicle control system of claim 12 (as discussed above in claim 12), wherein the path setting unit is configured to:
Chulwoo further teaches extract at least one transport path stored in the DB as the starting point and the end point (see [0068]-[0069]);
display the extracted transport path through the AGV path setting UI (see Fig. 5, route setting screen 400; [0060], [0068]); and
calculate and display the motion information corresponding to at least one transport path selected among the transport paths (see [0069] and [0076]).
Regarding Claim 14
Chulwoo (as modified by Suzuki) teaches the automated guided vehicle control system of claim 7 (as discussed above in claim 7), wherein the path setting unit is configured to:
Chulwoo further teaches change, all of operation commands of motion information of a subsequently generated transport path and the transport path and the motion information stored in the DB corresponding to a changed reference orientation when a coordinate system reference orientation of the guide line map is changed (see Fig. 8; [0079]-[0083]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chulwoo (as modified by Suzuki) as applied to claim 7 above, and further in view of Morita et al. (US 20200012284 A1 and Morita hereinafter).
Regarding Claim 8
Chulwoo (as modified by Suzuki) teaches the automated guided vehicle control system of claim 7 (as discussed above in claim 7), wherein the path setting unit is configured to:
Chulwoo further teaches set the transport path by receiving respective nodes corresponding to the starting point, an intermediate point, and the end point (see Figs. 5 and 9; [0038] and [0059]).
Chulwoo does not explicitly teach more than one AGV for selection. That is, Chulwoo is silent regarding select one AGV in an idle AGV list of the AGV path setting UI.
Morita teaches a mover control system for AGV's, configured to select one AGV in an idle AGV list of the AGV path setting UI (see Fig. 1; [0072] and [0115]); and set the transport path by receiving respective nodes corresponding to the starting point, an intermediate point, and the end point (see Fig. 23; [0141]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morita to modified Chulwoo. It would have been obvious to take the AGV system of modified Chulwoo, and further include additional AGV's to be selected from by the path setting unit, as taught by Morita. Morita teaches a plurality of AGV's to perform various functions in their respective areas. Application of the known technique taught by Morita to the prior art system taught by modified Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the AGV system, wherein the path setting unit is configured to select one AGV in an idle AGV list of the AGV path setting UI. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Chulwoo (as modified by Suzuki and Morita) teaches the automated guided vehicle control system of claim 8 (as discussed above in claim 8), wherein the path setting unit is configured to:
Chulwoo further teaches classify nodes in a rack area and a production line area of a warehouse on the guide line map as the starting point or the end point (see Fig. 4; [0020] and [0030]);
classify the node as the starting point when the node is initially selected (see [0036]-[0038]); and
classify the node as the end point when the initially selected node is present (see [0036]-[0038]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chulwoo as applied to claim 15 above, and further in view of Suzuki and Masahito et al. (JP 2004110288 A and Masahito hereinafter).
Regarding Claim 16
Chulwoo teaches the AGV control method of claim 15 (as discussed above in claim 15), wherein the method further comprises:
Chulwoo further teaches e) when the abnormal mode is detected, generating an event (see [0101] and [0109]); and
Chulwoo further teaches f) recognizing the node ID last received in the AGV (see [0099"...sequentially perform the node operation and / or a section operation…] and [0101 "...nodes are recognized in the correct order…]).
Although Chulwoo teaches stopping the vehicle when an abnormal node is detected, Chulwoo does not explicitly teach alerting the occurrence of the abnormal node. That is, Chulwoo is silent regarding e) generating an event alarm by alerting the occurrence of the abnormal node.
Further Chulwoo is silent regarding f) resetting the transport path and the motion information and transmitting the reset transport path and the motion information to the AGV.
Suzuki teaches controlling movement of an AGV, wherein the movement control unit is configured to e) generate an event alarm (see [0174]); by alerting the occurrence of the vehicle does not matching the transport path (see [0159 "...Furthermore, a notification is issued to a user to notify that the mobile object 11 deviates from the correct running route..."] and [0162 …"The position/orientation determination unit 1115 sends a notification to the mobile object management display unit 132 or the monitoring camera management display unit 142 to notify that the mobile object 11 deviated from the route…"]).
Masahito teaches an AGV route searching method, comprising when a failure occurs during route travel, f) resetting the transport path and the motion information and transmitting the reset transport path and the motion information to the AGV (see [0009]-[0010] and [0035]; Paragraphs referenced correspond the machine translated document mailed out with this office action, titled "JP_2004110288_A").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to Chulwoo. It would have been obvious to take the AGV control method of Chulwoo, and further include instructions to generate an event alarm by alerting the occurrence of the abnormal node, as taught by Suzuki. Suzuki teaches the technique of generating an alert in order to control the operation such that the deviation of the vehicle from the route is as small as possible. Application of the known technique taught by Suzuki to the prior art system taught by Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the AGV method, wherein the method further comprises when the abnormal mode is detected, generating an event alarm by alerting the occurrence of the abnormal node. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Masahito to modified Chulwoo. It would have been obvious to take the AGV control method of modified Chulwoo, and further include instructions to reset the transport path and motion information and transmit the reset transport path and motion information to the AGV, as taught by Masahito. Masahito teaches the technique in order to automatically search for an optimal route for the AGV to travel along. Application of the known technique taught by Masahito to the prior art system taught by modified Chulwoo would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the AGV method, wherein the method further comprises resetting the transport path and the motion information based on a node ID last received in the AGV and transmitting the reset transport path and the motion information to the AGV. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Chulwoo (as modified by Suzuki and Masahito) teaches the AGV control method of claim 16 (as discussed above in claim 16), wherein the step e) comprises:
Chulwoo further teaches when the AGV deviates from the transport path and a stop event message indicating that the AGV is urgently stopped is received from the AGV (see [0099 "...Meanwhile, when the detected node identifier violates the path sequence, exception processing such as emergency stop may be performed…"]).
Although Chulwoo teaches stopping the vehicle, Chulwoo does not explicitly teach generating an event alarm.
Suzuki further teaches generating an event alarm (see [0159 "...Furthermore, a notification is issued to a user to notify that the mobile object 11 deviates from the correct running route..."] and [0174]) when the AGV deviates from the transport path).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664